—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated February 10, 1997, as granted the respective motions of the defendants and the third-party defendant T.F.L. Electrical, Inc., to dismiss the cause of action to recover damages based on a violation of Labor Law § 241 (6).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The record supports the Supreme Court’s conclusion that the work performed by the injured plaintiff was not construction work within the meaning of Labor Law § 241 (6) (see, e.g., Vernieri v Empire Realty Co., 219 AD2d 593, 595-596; Walton v Devi Corp., 215 AD2d 60). Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.